                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                CAUSE NO. 1:19-CR-19 DRL-SLC

 JUSTIN B. NELSON,

                         Defendant.

                                      OPINION AND ORDER

       Defendant Justin Nelson has pleaded guilty to a single count of possession with intent to

distribute fifty grams or more of methamphetamine in violation of 21 U.S.C. § 841(a)(1). ECF 33. The

Magistrate Judge has recommended to the court that we accept Mr. Nelson’s guilty plea. ECF 37.

Neither party objected to the Magistrate Judge’s recommendation.

       Federal Rule of Criminal Procedure 11 governs the requirements of a valid guilty plea. United

States v. Dyer, 892 F.3d 910, 914 (7th Cir. 2018). The rule requires that a defendant both (1) give the

plea voluntarily, and (2) understand the nature of the charges against him. Id. Because the court finds

that Mr. Nelson voluntarily made the plea and understood the nature of the charges against him, the

court ADOPTS the recommendation of the Magistrate Judge and finds Mr. Nelson GUILTY of one

count of possession with intent to distribute fifty grams or more of methamphetamine in violation of

21 U.S.C. § 841(a)(1).

       Sentencing is scheduled for December 16, 2019, at 11:00 a.m. in Fort Wayne. Sentencing

memoranda must be filed by December 6, 2019.

       SO ORDERED.

       September 12, 2019                              s/ Damon R. Leichty
                                                       Judge, United States District Court
